12-4996
         Singh v. Home Depot, U.S.A., Inc.


                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals for
 2       the Second Circuit, held at the Thurgood Marshall United States
 3       Courthouse, 40 Foley Square, in the City of New York, on the 27th
 4       day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                 AMALYA L. KEARSE,
 8                 DENNIS JACOBS,
 9                 B.D. PARKER,
10                      Circuit Judges.
11       _____________________________________
12
13       Balwan Singh,
14
15                                 Plaintiff-Appellant,
16
17                        v.                                     12-4996
18
19       Home Depot U.S.A., Inc.,
20
21                      Defendant-Appellee.
22       _____________________________________
23
24
25       FOR PLAINTIFF-APPELLANT:                 Balwan Singh, pro se, Bellerose,
26                                                NY.
27
28       FOR DEFENDANT-APPELLEE:                  Stephen F. Willig, D’Amato & Lynch,
29                                                LLP, New York, NY.
30
31
32
33
1         Appeal from the judgment of the United States District Court

 2   for the Eastern District of New York (Feuerstein, J.).

 3        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the appeal be DISMISSED without prejudice to

 5   reinstatement.

 6        Appellant Balwan Singh, proceeding pro se, appeals from the

 7   district court’s judgment dismissing his diversity negligence

 8   claim on the defendant’s motion following a bench trial.    We

 9   assume the parties’ familiarity with the underlying facts, the

10   procedural history of the case, and the issues presented for

11   review.

12        Although Singh’s brief, liberally construed, challenges the

13   scheduling of the bench trial and the evidence presented at

14   trial, he has not provided us with transcripts of the proceedings

15   below.    Federal Rule of Appellate Procedure 10(b) requires an

16   appellant, within 10 days after the filing of a notice of appeal,

17   to either (1) order transcripts from any proceedings that are

18   necessary to the appeal from the reporter and file such order

19   with the district court; or (2) file a certificate stating that

20   no transcript will be ordered.   Here, Singh did neither.

21        Singh’s failure to provide the relevant transcripts deprives

22   us of the ability to conduct meaningful appellate review.   First,

23   without the transcript of the district court’s November 2, 2012

24   scheduling conference, we have no way of knowing, among other


                                       2
 1   things, whether Singh informed the court of his then-upcoming

 2   trip scheduled for November 4, 2012, a fact that is likely

 3   relevant to the issue of whether the district court abused its

 4   discretion in scheduling the trial for November 5, 2012.     See

 5   United States v. Yakobowicz, 427 F.3d 144, 149-50 (2d Cir. 2005)

 6   (trial management orders reviewed for abuse of discretion).

 7   Second, to the extent Singh’s brief may be construed as

 8   challenging the trial evidence, his failure to provide the trial

 9   transcript deprives us of the ability to assess that evidence or

10   even review the basis for the district court’s on-the-record

11   dismissal of the action.

12        Accordingly, consistent with the long-established practice

13   of this Court, we are compelled to dismiss Singh’s appeal.     See

14   Wrighten v. Glowski, 232 F.3d 119, 120 (2d Cir. 2000) (dismissing

15   the portion of the appeal challenging post-trial findings because

16   transcripts from those proceedings were not provided); Gayle v.

17   Walker, 148 F.3d 214, 214 (2d Cir. 1998) (dismissing pro se

18   appeal without prejudice to reinstatement for failure to file

19   transcripts).

20        Singh’s appeal is therefore DISMISSED without prejudice to

21   reinstatement, provided that, within 30 days of the date of this

22   order, he provides this Court with: (1) the relevant transcripts;

23   (2) proof that he has ordered the transcripts; or (3) proof that

24   he has moved in the district court for free transcripts.   Upon


                                     3
1   timely filing of the relevant transcripts, the appeal will be

2   reinstated.   Failure timely and properly to re-file this action

3   may result in its dismissal with prejudice.

4                                  FOR THE COURT:
5                                  Catherine O’Hagan Wolfe, Clerk




                                     4